
	
		II
		110th CONGRESS
		1st Session
		S. 940
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Baucus (for himself,
			 Mr. Hatch, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the subpart F exemption for active financing income.
	
	
		1.Permanent subpart F exemption
			 for active financing income
			(a)Banking,
			 financing, or similar businessesSubsection (h) of section 954 of
			 the Internal Revenue Code of 1986 (relating to special rule for income derived
			 in the active conduct of banking, financing, or similar businesses) is amended
			 by striking paragraph (9).
			(b)Insurance
			 businessesSubsection (e) of section 953 of such Code (relating
			 to exempt insurance income) is amended by striking paragraph (10) and by
			 redesignating paragraph (11) as paragraph (10).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of a foreign corporation beginning after the date of the enactment of
			 this Act, and to taxable years of United States shareholders with or within
			 which such taxable years of such foreign corporation end.
			
